ON PETITION FOR REHEARING GRANTED
McCORD, Judge.
Appellees’ petition for rehearing calls attention to the fact Parcel No. 2 should be excluded from the drawing of parcels required by the foregoing opinion and it should be set apart to J. D. Rowell. By the settlement agreement, all of the heirs agreed that the “parcel adjoining the property presently owned by J. D. Rowell shall be his absolutely as his share of the distribution of the real estate.” The final judgment directing the attorneys to conduct a drawing pursuant to said agreement excepted Parcel No. 2 and provided that it shall be the property of J. D. Rowell. The foregoing opinion is, therefore, modified to the extent that Parcel No. 2 shall be excluded from the new drawing 'and it shall be the property of J. D. Rowell.
BOYER, C. J., and MILLS, J., concur.